Citation Nr: 0715841	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility to Dependants' Educational Assistance under 
38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to June 
1968.  The veteran died in November 2002.  The appellant is 
his widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Columbia, South Carolina Regional Office (RO).  

In a February 2003 letter, the RO notified the appellant that 
her claims for DIC, death pension and accrued benefits had 
been denied.  She submitted a notice of disagreement in 
August 2003.  By rating decision in May 2004, the RO denied 
entitlement to service connection for the cause of the 
veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318 
and Eligibility to Dependants' Educational Assistance.  In 
the May 2004 notice letter accompanying a copy of that rating 
decision, the RO indicated to the appellant that a notice of 
disagreement with those issues had been accepted and she 
would be issued a statement of the case (SOC).  The May 2004 
SOC simply listed the issue as Entitlement to DIC and did not 
separately discuss entitlement to Dependants' Educational 
Assistance.  In May 2004, the appellant submitted a 
substantive appeal indicated that she wished to appeal all 
issues listed on the SOC.  In August 2004, the RO certified 
all the issues adjudicated in the May 2004 rating decision to 
the Board.  In light of the procedural history of the case 
and the representations of the RO to the appellant regarding 
the appealed issues, the Board finds that the issues 
currently in appellate status are as listed on the title 
page.

The Board notes that in a June 2004 rating decision, the RO 
granted entitlement to death pension benefits.  

In June 2006, the Board remanded this matter for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.
FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002 at the age of 61; 
the immediate cause of the veteran's death as shown on the 
death certificate was terminal arrhythmia, due to or as a 
consequence of hypertension and cardiac disease; other 
significant conditions contributing to death where listed as 
bypass, heart three times, and pacemaker; an autopsy was not 
performed.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The evidence does not show that the veteran's fatal 
arrhythmia, hypertension and cardiac disease, had their onset 
during service, or that these disorders were otherwise 
related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2006). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2006).

3.  The requirements for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2004 and July 2006, the RO 
notified the appellant of the evidence needed to substantiate 
her claims, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded, and offered to assist her in obtaining any relevant 
evidence.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The letters gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to send additional evidence.  In 
addition, the RO has advised the appellant of the basic law 
and regulations governing the claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the appellant's behalf), and provided the 
basis for the decisions regarding the claims.  The appellant 
was provided with adequate notice of the evidence, which was 
not of record, that was necessary to substantiate the claims, 
and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the 
appellant's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment reports, a VA medical 
opinion, and statements submitted by the appellant in support 
of the claims.  The Board also notes that this matter has 
been remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on November [redacted], 2002 at the age of 61.  The immediate 
cause of the veteran's death as shown on the death 
certificate was terminal arrhythmia, due to or as a 
consequence of hypertension and cardiac disease.  Other 
significant conditions contributing to death where listed as 
bypass, heart three times, and pacemaker.  An autopsy was not 
performed.  At the time of the veteran's death, he was not 
service-connected for any disability.

Here the appellant contends that the veteran's hypertension 
and heart condition had their onset in service.  The 
veteran's service medical records indicate that the veteran 
had pneumonia in service and was later found to have a 
pulmonary arterio-venous malformation of the left lung and 
aortic valve abnormality.  Subsequent diagnoses included 
congenital aortic stenosis with minimal insufficiency.  

Post-service medical records show treatment for heart disease 
with aortic stenosis.  Records of a private physician, Dr. 
Acosta, note that he underwent aortic valve replacement at 
Emory in 1980.  In addition, the private medical records 
include a copy of a discharge summary regarding aortic valve 
replacement done at the Greenville Hospital System in March 
1996.  

Because no examination had been conducted to determine the 
question of service connection for the cause of the veteran's 
death, the Board remanded the issue for a medical opinion in 
order to decide the merits of the appellant's appeal.  The 
requested medical opinion was provided in October 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination and report.  The 
examiner noted the cause of death as listed on the 
certificate of death and stated that by "cardiac disease" 
he assumed that the coroner meant coronary artery disease.  
He then noted the veteran's medical history, to include the 
aoritic valve steosis in service.  The examiner stated that 
the veteran's aortic stenosis constituted a congenital or 
developmental defect and that, in his opinion, it is less 
likely than likely the cause or contributing factor to the 
veteran's fatal terminal arrhythmia, hypertension, and/or 
cardiac disease.  In addition, the examiner noted that there 
were no blood pressure readings in the service records to 
suggest the veteran had hypertension during his military 
service.  The examiner stated that the veteran developed 
coronary artery disease later in life.  In sum, the examiner 
stated that it is less likely than likely that this veteran's 
cause of death is related to his military service, or that 
his fatal terminal arrhythmia, hypertension, and/or cardiac 
disease were related to any incident of service.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service.  Service connection will be granted to a 
veteran that develops hypertension or a heart condition in 
service or within one year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.  Here, the evidence does not show that the 
veteran was found to have hypertension or a heart condition 
in service or within one year after service.  And the VA 
examiner, that reviewed the veteran's medical records in 
connection with the appellant's claim, concluded that the 
veteran's fatal terminal arrhythmia, hypertension, and/or 
cardiac disease were likely not caused by the veteran's 
service, any other disease or incident of service origin.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 



III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted above, the evidence in this case shows that the 
veteran died on November [redacted], 2002 at the age of 61.  The 
immediate cause of the veteran's death as shown on the death 
certificate was terminal arrhythmia, due to or as a 
consequence of hypertension and cardiac disease.  Other 
significant conditions contributing to death where listed as 
bypass, heart three times, and pacemaker.  An autopsy was not 
performed.  At the time of the veteran's death, he was not 
service-connected for any disability.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



VI.  Entitlement to Dependents' Educational Assistance.

Finally, the appellant has also raised the issue of 
entitlement to Dependents' Education Assistance benefits 
under 38 U.S.C.A. Chapter 35.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Because the Board has 
denied service connection for the cause of the veteran's 
death, and since the record reflects that the veteran was not 
evaluated as having disability total and permanent in nature 
as a result of service connected disability at the time of 
his death, any child or surviving spouse of the veteran is 
not eligible for such benefits, and entitlement to 
Dependents' Educational Assistance Benefits is not warranted 
as a matter of law.  38 U.S.C.A. § 3501(a);  38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.


ORDER

1.  The claim for service connection for the cause of the 
veteran's death is denied

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is denied.

3.  Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35 is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


